The appellant, The Table Supply Stores, Inc., filed its bill for injunction against the appellee, Home Supply Stores, Inc., seeking to enjoin the use by the appellee of its corporate name, "Home Supply Stores, Inc.," on the grounds of similarity of the two names and that the use by the appellee of the latter name in its advertising or otherwise, amounted to unfair competition and was violative of the property right which appellant had acquired in the good will that had attached to appellant's name, trade practices and methods of doing business.
Appellee filed its answer setting up the fact that it was operating its business under the corporate name approved for it in a charter issued to it by the Secretary of State. It specifically denied the alleged similarity of names, or use thereof amounting to unfair competition. It asserted that the distinctive name, "Home Supply Stores, Inc.," had been adopted by it to show that the company was home owned. It further averred that it had acquired the business *Page 189 
and good will of a former company, that its advertising was framed to show that it was the successor to said company in order to preserve the good will that it had acquired. Defendant also denied that it had ever adopted or used its corporate name to deceive the public, either intentionally or otherwise, into believing its stores were the stores of appellant. Its contention is that if any confusion has in fact resulted, it has been due to carelessness or inattention on the part of the public, not to design of the defendant.
Our investigation has satisfied us that in its last analysis the present appeal must turn entirely upon the sufficiency of the evidence to support the chancellor's finding of facts in the present case. We have found in the record substantial evidence to justify a decree for the defendant on the merits of the issues raised by the averments of defendant's answer. See Citizens' Wholesale Supply Co. v. Downing, 107 Oh. St. 422, 140 N.E. Rep. 683.
Decree appealed from affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.